Case 1:20-mj-03562-LMR Document 8 Entered on FLSD Docket 09/21/2020 Page 1 of 1

MINUTE ORDER Page 9
Magistrate Judge Jacqueline Becerra
_king Building Courtroom 10-6 ee Date: 9/18/2020 _ Tima: 41:00:00 _

        
    

Defendant: Jonathan Guerra Blanco JH: 26535- 104 Case #: 20-3562-MJ-REID

AUSA: Dm alhan Kobrmsi< y Attorney: AFPD Ewe Cohen

Violation: Attempted to provide Material to isig Surr/Arrest Date: YOR:

 

 

 

Proceeding: Detention CJA Appt:

Bond/6TD Held} K Yes No Recommended Bond:
Bond Set at: Detawed Co-signed by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Surrender and/or do not obtain passports/travel docs Language: English J
Report to PTS as directed/or x's a week/month by [pisposition:
phone: _x’s a week/month in person oe Pe ft Consent ton VTC
encom urine testing by Pretrial | 20 EBT Q, ei rug nes
Treatment as deemed necessary 3 b OO" | betti A ed
Refrain from excessive use of alcohol - Cente orceus delt
Participate in mental health assessment & treatment d\otamed Ve vs C
Maintain or seek full-time employment/education - 4 deningr
No contact with victims/witnesses, except through counsel -~G vt +e Subni a PoP
No firearms ord tc by S i WA on
Not to encumber property al Pz. i 265!
fF] May not visit transportation establishments
i Home Confinement/Electronic Monitoring and/or
Curfew pm to am, paid by
fF) Allowances: Medical needs, court appearances, attorney visits,
religious, employment
Travel extended te; Time from today to excluded
Other: from Speedy Trial Clock |
NEXT COURT APPEARANCE pate: Time: judge: Place:
Report RE Counsel:
PTD/Bond Hearing:
(Prelim/Arraignior Removal: [0 /Q. pm Daddy M }
Status Conference RE: / } :
DAR. Zoour7 SR_ | -F-[- 2696 Time in court: | \e 23 waime

 

 

s/lacqueline Becerra Magistrate Judge
